lio 442
                                                 .            i 00
                 Case 3:16-cr-01589-W Document 46' Filed 06/05/20 PageID.115 Page 1 of 1

                                    United States District Cou t FILED
                                             SOUTHERN DISTRICT OF CALIFO~IA
                                                                                                                            JUN -' 5 2020
                                                                                                        •<;/~ IS ct:->iil' :?;-1~.;:,s~H,::·cou•n
                                                                                                               S:'~·- .. E•t•,   '.)15-q1c-r oi:     1·0HN!ii
               UNITED STATES OF AMERICA                                                                        Ll•                                    DEPUTY
                                                                                          WARRANT FOR ftnJU'.,~
                                   V.

                     Kevin Mitchel Delgado (1)                                      Case Number:               16-cr-01589-W-1
                                                                                                          ---------



                                                                                    NOT FOR PUBLIC VIEW
    To:      The United States Marshal
             and any Authorized United States Officer

          YOU ARE HEREBY COMMANDED to arrest                                                Kevin Mitchel Delgado (1)
                                                                                                            Name

    and bring him or her forthwith to the nearest magistrate to answer a(n)

    D Indictment D Information D Complaint               D Order of Court           D    Violation Notice      IZ] Probation Violation Petition
                                                                                                               D Pretrial Violation
    charging him or her with (brief description ofoffense):
                                                           DATE:
                                                         ·AR~T

                                                                      STEVEN C. STAFFORD
                                                                      U.S. MnHAt:, SICA
                                                                     BY:    l            €.f,e,v

    In violation of Title
                           - - -See
                                 - Above
                                    -----                  United States Code, Section(s)
                                                                                                       ------------
    John Morrill                                                    Clerk of the Court
    Name of Issuing Officer              ~                          Title oflssuing Officer


    s/ J. Rinehart
    Signature of Deputy
                          /JQIL1M    ~1
                                     .
                                                                    3/16/2020, San Diego, CA
                                                                    Date and Location

    Bail fixed at $                . No Bail                       by                     The Honorable Thomas J. Whelan
                                                                                                   Name of Judicial Officer
                                                                                                                                                   W\+00{tl
                                                                                                                                                                -
                                         .
                                                                RETURN
     This warrant was received and executed with the arrest of the above-named defendant at

    DA TE RECEIVED                NAME AND TITLE OF ARRESTING OFFICER                         SIGNATURE OF ARRESTING OFFICER

    DA TE OF ARREST


                                                                                    ·'
                                                                                •
